DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because all claims stand indefinite in view of 35 USC 112(b) rejection(s). 

Claim Objections
Claims 7 and 15 are objected to because of the following informalities:  
Claims 7 and 15 respectively reciting “a support supporting” should read --a support for supporting-- for clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 reciting “wherein the metal wall includes an opening on at least one side of four sides corresponding to the four sides of the radiating element” is indefinite, since it’s unclear whether this second instance of “four sides” relates to one of the four sides of the radiating element earlier recited or additional four sides of the metal wall. For purposes of examination, this limitation will be interpreted as --wherein the metal wall includes an opening on at least one side parallel to the four sides of the radiating element--. 
Claims 2-14 are rejected for depending therefrom. 
Claims 5 and 10 respectively reciting “the metal part has a bent shape formed by the base located in a central portion and the metal wall located on one side and another side” is indefinite, since it’s unclear what “one side and another side” are relative to. For purposes of examination, this limitation will be interpreted as --the metal part has a bent shape formed by the base located in a central portion and the metal wall is located on one side and another side of the base--. 
Claim 15, last two lines are rejected for the same reason given in claims 5 and 10 above. 
Claim 15, last line reciting “the other another side” is indefinite, since scope of this limitation cannot be ascertained. 
Claim 15, preamble reciting “An antenna device for a vehicle, comprising” is indefinite, since it’s unclear which of the antenna device and vehicle is being defined. For purposes of examination, the preamble will be interpreted as --An antenna device for a vehicle, the antenna device comprising--. 
Claim 16 is rejected for depending therefrom. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable patch antenna (device). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over “Taira” (US 6731243). 
Claim 1: As best understood, Taira discloses a patch antenna comprising: 
a flat-plate radiating element 33 (Fig. 4 reproduced below) formed by four sides (top, bottom, left, right; top facing 35a, bottom facing 31); and 
a metal wall 35 provided outside a peripheral edge of the radiating element, such that a wall surface S of the metal wall intersects a line L connecting a center of the radiating element and a feeding point 34 (Fig. 3), 
wherein the metal wall includes an opening 35a on at least one side of the four sides surrounding the radiating element (col. 3, third-fifth para).

    PNG
    media_image1.png
    279
    630
    media_image1.png
    Greyscale



wherein the metal wall 35 is installed by being electrically isolated from a ground plate 31 (see Figs. 3-4). 

Claims 7-8: Taira discloses an antenna device for a vehicle (col. 1, second para.), the antenna device being equipped with the patch antenna according to claim 1, the antenna device comprising: 
a housing (inherently) installed in a predetermined orientation at a predetermined position (col. 1, ll. 50-55) of the vehicle; and 
a support 32 (Fig. 4) supporting the patch antenna such that the patch antenna is directed so as to perform at least receiving vertically polarized waves when the housing is installed in the predetermined orientation at the predetermined position (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).); 
wherein the metal wall 35 is installed by being electrically isolated from a ground plate 31 (see Fig. 4).

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Taira (cited above) in view of “Kondoh” (US 6337661). 
Claims 6 and 11: Taira fails to expressly teach wherein the metal wall is formed as a thin metal film.

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Taira’s invention such that wherein the metal wall is formed as a thin metal film, in order to use a desired conductive material to prevent any electromagnetic interference (Kondoh, abstract). 

Claims 4, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Taira (cited above) in view of “Heyde” (US 6756942). 
Claims 4 and 5: Taira fails to expressly teach a metal part composed of a base and the metal wall formed by a bent-shaped metal; and an antenna main body having the radiating element and the ground plate, where the ground plate is installed by being spaced away from the base and thereby electrically isolated from the metal part; 
wherein: the metal wall is placed on either side of the radiating element; and the metal part has a bent shape formed by the base located in a central portion and the metal wall located on one side and another side.
Heyde discloses a metal part composed of a base 3 (Fig. 1) and the metal wall (4, 5) formed by a bent-shaped metal; and an antenna main body having the radiating element (16, 17) and the ground plate 13, where the ground plate is installed by being spaced away from the base 3 and thereby electrically isolated from the metal part; 
wherein: the metal wall 4 is placed on either side of the radiating element; and the metal part has a bent shape formed by the base 3 located in a central portion and the metal wall 4 (on left and right of 13) located on one side and another side.


Claim 12: Taira discloses an antenna device for a vehicle (col. 1, second para.), the antenna device being equipped with the patch antenna according to claim 5, the antenna device comprising: 
a housing (inherent when installed in a vehicle) installed in a predetermined orientation at a predetermined position of the vehicle (col. 1, ll. 50-55); and 
a support 32 (Fig. 4) supporting the patch antenna such that the patch antenna is directed so as to perform at least receiving vertically polarized waves when the housing is installed in the predetermined orientation at the predetermined position (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).).

Claims 1-5, 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Heyde (cited above).
Claim 1: As best understood, Heyde discloses a patch antenna comprising: 

a metal wall 4 provided outside a peripheral edge of the radiating element, such that a wall surface of the metal wall intersects a line 9 (Fig. 2) connecting a center of the radiating element 17 and a feeding point (inherent on stripline network 15 in Fig. 1),
wherein the metal wall includes an opening 19 (Fig. 1) on at least one side of four sides corresponding to the four sides of the radiating element (see Figs. 1-2). 

Claims 2-5: Heyde discloses the patch antenna according to claim 1, wherein the metal wall protrudes forward (using 5) of the radiating element in a radiation direction (see Figs. 1-2);
wherein the metal wall 4 is installed by being electrically isolated from a ground plate 13(see Fig. 1). 
further comprising: a metal part composed of a base 3 (Fig. 1) and the metal wall 4 formed by a bent-shaped metal; and an antenna main body having the radiating element 17 and the ground plate 13, where the ground plate is installed by being spaced away from the base 3 and thereby electrically isolated from the metal part; 
wherein: the metal wall 4 is placed on either side of the radiating element; and the metal part has a bent shape formed by the base 3 located in a central portion and the metal wall 4 (on left and right of 13) located on one side and another side.
 
Claims 8-10: Heyde discloses the patch antenna according to claim 1, wherein the metal wall protrudes forward (using lugs 5) of the radiating element in a radiation direction (see Figs. 1-2); 
wherein the metal wall is installed by being electrically isolated from a ground plate 13 (Fig. 1); 

wherein: the metal wall 4 is placed on either side of the radiating element; and the metal part has a bent shape formed by the base located in a central portion and the metal wall located on one side and another side (see Fig. 1).

Claim 14: Heyde discloses the patch antenna according to claim 1, further comprising: 
an antenna main body including the radiating element 17 (Fig. 1); and 
a housing 2 defining an accommodation (“interior”) space accommodating the antenna main body and the metal wall 4, wherein 
the metal wall is disposed between the antenna main body and the housing (see Fig. 1), and 
the housing includes a protrusion 10 which protrudes from a bottom face 3 to the accommodation space and on which the antenna main body is mounted (see Fig. 1).

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 15-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 16 depends therefrom.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Villarroel (US 9270017)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HASAN Z ISLAM/Primary Examiner, Art Unit 2845